


110 HR 6310 IH: To amend the Internal Revenue Code of 1986 to require

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6310
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Mr. Kind (for
			 himself, Mr. Ryan of Wisconsin,
			 Mr. Boren, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that the payment of the manufacturers’ excise tax on recreational equipment be
		  paid quarterly.
	
	
		1.Time for payment of
			 manufacturers’ excise tax on recreational equipment
			(a)In
			 generalSubsection (d) of
			 section 6302 of the Internal Revenue Code of 1986 (relating to mode or time of
			 collection) is amended to read as follows:
				
					(d)Time for payment
				of manufacturers’ excise tax on recreational equipmentThe taxes imposed by subchapter D of
				chapter 32 of this title (relating to taxes on recreational equipment) shall be
				due and payable on the date for filing the return for such
				taxes.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to articles
			 sold by the manufacturer, producer, or importer after the date of the enactment
			 of this Act.
			
